This is a bill by a member of the Boston fire department who seeks review under the provisions of G. L. c. 30A, § 14, of an order of the fire commissioner transferring him from one fire company to another. The plaintiff has appealed from an interlocutory decree sustaining a demurrer of the defendants, and from the final decree dismissing the bill. Neither of the defendants is an “agency” as defined in G. L. c. 30A, § 1 (2). See Dixie’s Bar, Inc. v. Boston Licensing Board, 357 Mass. 699, 702.

Interlocutory decree affirmed.


Final decree affirmed with costs.